MEMORANDUM **
Petitioners’ motion to file a late response to the court’s December 13, 2005 order to show cause is granted.
*551We have reviewed the response to the court’s December 13, 2005, order to show cause, and we conclude that petitioners Fortino Guerrero-Larranaga and Norma Alicia Guerrero have failed to raise a color-able constitutional claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, we sua sponte dismiss this petition for review for lack of jurisdiction. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137,1144 (9th Cir.2002).
Petitioners Eder Jonathan GuerreroGarda and Edwin Humberto GuerreroGarda do not have a qualifying relative for purposes of cancellation of removal. Accordingly, the court summarily denies the petition with respect to these petitioners. See 8 U.S.C. § 1229b(b)(l)(D); MolinarEstrada v. INS, 293 F.3d 1089 (9th Cir. 2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the *551courts of this circuit except as provided by 9th Cir. R. 36-3.